Citation Nr: 0509394	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to April 
1943 and from April 1944 to July 1945.  The veteran died in 
June 1987 and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Manila, the Republic of the Philippines.  The RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO also denied a claim of entitlement 
to accrued benefits; however, appellant did not appeal that 
determination.  In the March 25, 2002 notification letter the 
RO also notified appellant she was not eligible for 
nonservice-connected death pension benefits.  Appellant did 
not appeal that determination.  

In a March 2004 rating decision the RO denied entitlement to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 (West 2002).  The RO notified her of that 
determination by letter dated March 23, 2004; however, 
appellant did not appeal that determination.  


FINDINGS OF FACT

1.  The veteran died in June 1987 at the age of 64.  There 
was no immediate cause of death listed.  The antecedent cause 
was asthma.  There was no underlying cause of death or 
significant condition contributing to death listed.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  There is no competent medical evidence that the veteran 
had asthma during active service.  

4.  There is no competent medical evidence that a service-
related disability caused or contributed substantially or 
materially to cause the veteran's death.  


CONCLUSION OF LAW

The illness that caused or contributed substantially or 
materially to cause the veteran's death was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
notified appellant of the information and evidence necessary 
to substantiate the claim or the above duties to obtain or 
provide evidence in October 2001, which is prior to the March 
2002 rating decision.  The RO again notified appellant of the 
information and evidence necessary to substantiate the claim 
in October 2003.

The RO notified appellant of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified appellant of her responsibility to respond in 
a timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for her.  The RO also requested appellant 
to advise VA if there were any other information or evidence 
he considered relevant to her claim so that VA could help by 
getting that evidence.  

The RO notified appellant the reasons why she was not 
entitled to service connection for the cause of the veteran's 
death in the March 2002 rating decision, the July 2003 
statement of the case, and the September 2003 and December 
2004 supplemental statements of the case.  The RO notified 
appellant of the laws and regulations pertaining to service 
connection for cause of death and provided a detailed 
explanation why service connection for cause of death was not 
warranted under the applicable laws and regulations based on 
the evidence provided.  Appellant is fully aware of the 
evidence and information necessary to substantiate her claim.  
The duty to notify appellant has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case the RO obtained the veteran's available 
service medical records in December 1967 in connection with 
his original claim for service connection for pulmonary 
tuberculosis.  At that time, the veteran denied having 
incurred or having been treated for any injuries or diseases 
during active service.  He contended that pulmonary 
tuberculosis had been shown during a medical separation 
examination in 1945.  In an April 1946 Affidavit for 
Philippine Army Personnel the veteran stated he had not 
incurred any wounds or illnesses during any prior service 
period.  A July 1945 certificate of discharge shows the 
veteran separated from service in good condition and not from 
disability.  In a July 1967 statement submitted on behalf of 
the veteran, his advocate stated there were no x-ray 
examinations performed within three years after the veteran's 
separation from active service.  

In connection with the April 2004 Board remand decision, the 
RO requested the service department to perform an additional 
search for service medical records and alternate records.  
The service department responded in April 2004 that there 
were no additional service medical records and that they may 
have been destroyed by fire at that facility in 1973.  The 
Board notes that the veteran's complete service medical 
records had already been obtained from that facility prior to 
the fire and the veteran did not state that his service 
medical records were incomplete at that time.  

Appellant contends that the veteran sustained a severe head 
injury during active service, which later caused or 
contributed substantially or materially to cause his death.  
She states that the veteran never received medical treatment 
for his injuries during active service or after separation.  

In this case, the evidence shows that additional service 
medical records either do not exist or that further efforts 
to obtain additional records would be futile.  38 C.F.R. 
§ 3.159(c).  

The post-service private medical evidence consists of a 
February 1962 report of x-ray examination findings and a 
March 1968 medical statement.  The post-service evidence also 
includes the veteran's certificate of death, an affidavit 
from two former comrades, and appellant's statements.  In a 
February 2001 letter appellant stated that there was no other 
available post-service evidence in support of her claim for 
death benefits.  She does not contend the veteran ever 
received post-service VA medical treatment.  Although she has 
stated that a local physician indicated in or about 1980 that 
the veteran suffered brain cancer secondary, she stated that 
he was never admitted or diagnosed with this disorder.  The 
RO attempted to obtain additional medical evidence in 
connection with the Board's remand decision, but appellant 
responded that she had no evidence to submit other than the 
previous affidavit and her statements.  There are no 
additional medical records that are necessary to proceed to a 
decision in this case.  

The Board finds that VA does not have a duty to obtain a VA 
medical opinion.  In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In this case there is competent medical evidence showing 
asthma as the antecedent cause of death.  However, the 
service medical records do not show a diagnosis of asthma.  
In fact, she does not contend that the veteran's asthma was 
service-related or that it caused or contributed 
substantially or materially to cause his death.  Her only 
contention is that the veteran sustained a severe head injury 
during active service, which later caused or contributed 
substantially or materially to cause death.  There is 
absolutely no competent medical support for this contention.  
Furthermore, although the affidavit indicates the veteran 
sustained a head injury during active service, there is no 
competent evidence of record showing that any residual from 
the alleged injury or any other event, injury, or disease in 
service caused or contributed to his death.  A medical 
opinion is not required because the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any further assistance VA would 
provide to the claimant would substantiate the claim.  
38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  Appellant contends that he had suffered 
from a severe head injury when he fell down a ravine during 
active service.  She contends he incurred permanent residual 
disability from his injury, which included headaches, memory 
loss, paralysis, and other physical and mental disability 
that worsened over the years.  She argues that the residuals 
from his in-service injury, rather than asthma, were service-
related and they caused or contributed substantially or 
materially to cause his death.  

The veteran died in June 1987 at the age of 64.  There was no 
immediate cause of death listed.  The antecedent cause of 
death was asthma.  There was no underlying cause of death or 
significant condition contributing to death listed.  

In this case, the service medical records do not show 
treatment for or a diagnosis of asthma or any other chronic 
respiratory disease, including pulmonary tuberculosis.  
Despite the March 1968 medical statement from a physician who 
stated he treated the veteran for pulmonary tuberculosis 
during active service, there is no actual medical findings or 
treatment records supporting this statement.  An April 1946 
Affidavit for Philippine Army Personnel shows the veteran did 
not incur any wounds or illnesses during any prior service 
period.  A July 1945 certificate of discharge shows the 
veteran separated from service in good condition and not from 
disability.  In any event, there is no evidence showing 
asthma is service-related.  

The post-service medical evidence does not show a diagnosis 
of any presumptive respiratory disease during the initial 
post-service year or a supported medical diagnosis of 
pulmonary tuberculosis during the initial three post-service 
years.  Continuous service for 90 days or more during a 
period of war or following peacetime service after January 1, 
1946, and post-service development of a presumptive disease 
to a degree of 10 percent within one year (within three years 
for active tuberculosis) from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2004).  

However, the appellant does not contend, and the medical 
evidence does not show, that the veteran had been diagnosed 
with a presumptive disease during his initial post-service 
year or active tuberculosis within three years after 
separation.  The initial post-service medical evidence 
showing active pulmonary tuberculosis is a February 1962 
examination report.  

Consequently, a presumption in favor of service connection 
for chronic disease is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, in order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that a service-connected disability was either the principal 
or a contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In cases of service connection for the 
cause of death of the veteran, the first requirement of a 
current disability will always have been met, the condition 
that caused or contributed to the veteran's death; however, 
the last two requirements for a service-connected claim must 
be supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, as noted above, the veteran was not service-connected 
for any disability at the time of his death.  The entire 
competent medical evidence of record does not show the 
veteran had asthma during active service or that it was 
otherwise related to active service.  The competent medical 
evidence of record does not show that any residual from a 
head injury the veteran may have sustained during active 
service caused or contributed substantially or materially to 
cause the veteran's death.  In this case, none of the medical 
evidence relates the veteran's antecedent cause of death from 
asthma to any event of active service.  

The only evidence linking the veteran's cause of death to 
active service consists of statements from the appellant.  
The appellant is competent as a layperson to report that on 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the appellant is not 
competent to render a medical opinion relating the veteran's 
cause of death or any of the contributing causes of death to 
active service as there is no evidence of record that she has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  







	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


